DETAILED ACTION
Claims 1-3, 6-7, 9-11, 13, and 15 are pending in the instant application, the Applicant amending claims 1, 6, 11, and 13 and canceling claims 5 and 12. All previous rejections of claim 5 and 12 are therefore withdrawn.
The citation of references or the text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The present application is examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
Claims 1-3, 6-7, 9-11, 13, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. The claims as a whole do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea.

ANALYSIS
In the original Mayo analysis, the Supreme Court only had two steps, Step 1 and Step 2. In Alice, the Supreme Court split the second step into two parts, Step 2A and Step 2B. In the 2019 Patent Eligibility Guidance and later updated in the October 2019 Update: Subject Matter Eligibility (collectively the 2019 PEG), the USPTO split Step 2A into two prongs, Step 2A – Prong 

STEP 1:
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class. Based on a facial reading of the claim elements, claims 1-3, 5-7, 9-13, and 15 fall within a statutory class of process, machine, manufacture, or composition of matter. 

STEP 2:
Step 2 developed into the following analysis based on the case history and the USPTO’s reaction to the case history discussed above. Independent claim 1 is used as a representative claim for this analysis.

STEP 2A:
In accordance with the 2019 PEG, Step 2A of the Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.

STEP 2A – Prong One
Step 2A – Prong One looks at the claim to see if it recites a judicial exception, either a law of nature, natural phenomenon, or an abstract idea. For the claim to be directed to an abstract idea, it must fall into one or more of three groupings: Mathematical Concepts, Certain Methods of Organizing Human Activity, or Mental Processes. If distinct abstract ideas can be identified from the different groupings, then a different basis of rejection is made for each separate abstract idea. 

Mathematical Concepts are mathematical relationships, mathematical formulas or equations, or mathematical calculations. This type of abstract idea is shown in claim 1 by:
determining, for each time stamp, a difference in order quantity 

dividing the determined differences into predefined portions 

generating a new data set

These steps recite the details associated with data conditioning for ease of later analysis, similar to the method of using Fourier transformations or Kalman filtering in order to make later data analysis easier. These steps are abstract in nature because they are directed towards the mathematical relationships of an algorithm for conditioning financial data to 

Certain Methods of Organizing Human Activity are fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
This type of abstract idea is shown in claim 1 by:
Discerning an underlying market trend or structure

These steps are abstract in nature because they are directed towards the fundamental economic principles or practices associated with market analysis, as both buyers and sellers conduct market analysis to determine how much and at what price they should either buy or sell their goods or services. Thus, claim 1 recites the abstract idea of Certain Methods of Organizing Human Activity. See MPEP 2106.04(a)(2)II.



STEP 2A – Prong 2:
Step 2A – Prong 2 is directed to determining if the claims recite any additional elements beyond the identified abstract idea and if those additional elements are integrated into a practical application. The additional elements must "transform the nature of the claim" into a patent-eligible application of the abstract ideas identified in Step 2A – Prong One. Step 2A – Prong 2 does not consider if the limitations are well-understood, routine, or conventional.
All the additional elements recited in claim 1 are:
A computer system comprising:

a processor;

a tangible computer-readable medium

The Examiner evaluated these additional elements individually and in combination to determine whether they integrate the exception into a practical application in accordance with MPEP 2106.04(d)II. The claims do not integrate a 
Thus, claim 1 does not integrate the abstract ideas identified in Step 2A – Prong One into a practical application at Step 2A – Prong Two. See MPEP 2106.04(d)

The Examiner reviewed the remaining rejected claims under Step 2A – Prong Two. The additional elements in the remaining claims only included those identified above. As these additional elements are only recited as executing the steps of the identified abstract idea, the further additional elements only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 

STEP 2B:
Step 2B concerns analyzing the additional elements identified in Step 2A – Prong Two to determine if they raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus 
Claim 1 recites the additional elements identified above at Step 2A – Prong Two. In particular, the well-understood, routine, and conventional nature of the additional elements is shown by Applicant’s disclosure at paragraph 2 and figure 1.  
As these additional elements are only recited as executing the steps of the identified abstract idea, the additional elements of claim 1 only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
Thus, claim 1 does not include additional elements that raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. 

The Examiner reviewed the remaining rejected claims under Step 2B. The additional elements in the remaining claims only included those identified above. As these additional elements are only recited as executing the steps of the identified abstract idea, the further additional elements only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
CONCLUSION
The claims as a whole are directed to an abstract idea and do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea. Therefore, claims 1-3, 6-7, 9-11, 13, and 15 are not patent eligible under the Alice/Mayo analysis. 
	
Claim Rejections - 35 USC § 103
Claim 1-3, 6-7, 9-11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bland, US 2014/0310201, in view of Satchwell, US 2003/0139957, in view of official notice.
AS TO CLAIM 1 
A computer system comprising: a processor;
a tangible computer-readable medium containing computer-executable instructions that when executed by the processor cause the computer system to pre-process market data for use by a machine learning computer to reduce the processing requirements of a computer system that executes a machine learning algorithm to train a neural network used to identify structure therein and to improve result accuracy by performing the steps comprising:
Bland (paragraphs 34-36) teaches concerning market data aggregation and changing data formatting. This is equivalent to pre-processing data, as data aggregation combines data from 
Bland (paragraph 66) teaches a computer readable media embodiment. The “to reduce” amendment claim language constitutes a statement of intend use and is given little patentable weight. The use of the computer embodiment taught by Bland is equivalent to the computer embodiment of the instant application and thus that computer embodiment would use an equivalent amount of processing power.

(a) receiving, from a client computer via an electronic communication network, a collection of market data that includes time stamps, price levels and order quantities, the collection of market data characterized by a first size;
Bland (paragraph 33) teaches a computing device connected to a network such as the internet.
Bland (paragraphs 51-54) teaches concerning market data that include time stamps, prices, and volumes (order quantity). The amount of data provided is the first size of the data.

(b) determining, for each time stamp, a difference in order quantity at each price level when compared to order quantity at the same price level at the previous time stamp; 


c) partitioning the collection of market data into a sequence of time period windows, comparing order quantities prior to a window to order quantities within the window, and determining quantiles for changes in order quantities
Bland (paragraphs 56-57) teaches grouping market data by time interval and into percentiles. A percentile is a quantile which contains 1% of the total data.
Bland (paragraphs 55-56) teaches concerning differences in order quantity and (paragraph 61) teaches concerning variations over time. Bland (paragraph 47-48) further teaches displaying subsequent time period windows to allow a user to compare market depth across time periods. The market depth of Bland is the order quantity of the instant application as it the order volume.  Combined within the embodiment of Bland’s teaching reads on the claim element as a whole, as the three aspects are applied simultaneously in Bland’s embodiment.

(d) dividing the determined differences into predefined portions, each of which is characterized by one of a plurality of categories, each category being assigned to the time period window in accordance with the division of the determined differences and the determined quantiles;
Bland (paragraphs 56-57) teaches grouping market data by time interval and into percentiles. A percentile is a quantile which contains 1% of the total data.
Bland (paragraphs 54-57) teaches concerning classify all market data (which includes changes in volume) by color, where the shade of the color indicates the category of the change and the shade is equivalent to a given category by RGB values. 

(e) generating a new pre-processed data set comprising the sequence of time period windows, each of which includes a one-hot binary vector encoding of the plurality of categories representative of each price level and time stamp therein, the new pre-processed data set characterized by a second size less than the first size;
Bland (paragraphs 56-57) teaches grouping market data by time interval and into percentiles. A percentile is a quantile which contains 1% of the total data.
Bland (paragraphs 54-57) teaches concerning classify all market data (which includes changes in volume), but does not 
Neither Bland nor Satchwell explicitly teach concerning the use of the data formatting technique of one-hot binary vectors. However, the Examiner takes official notice that at the time of the application the use of one-hot binary vectors as a method of encoding discrete value variables in order to use such data in a machine learning environment is old and well known in the art. This use of one-hot binary vectors is shown in evidence in at least Malkin, US 2015/0100438, Kaznady, US 2017/0213280, and Gupta, US 2017/0091673.

(f) transmitting the new pre-processed data set as input to the computer system that executes the machine learning algorithm to train the neural network specifically adapted to identify structure therein and to use lossy encoded compression to compress the sequence of time period windows to provide a feature mapping from the sequence of time period windows to a feature space
Bland (paragraphs 34-36) teaches concerning pre-processing of financial data for analysis, but does not teach concerning machine learning or neural networks. However, Satchwell teaches 
Neither Bland nor Satchwell explicitly teach concerning the use of lossy encoded compression. However, the Examiner takes official notice that at the time of the application the use of lossy encoded compression is old and well known in the art, is shown in evidence in at least Herre, US 2005/0175252, and Fallon, US 6,604,158.

(g) outputting the compressed sequence of time period windows to a display for user interaction.
Bland (paragraph 50 and figs. 3 and 4) teaches outputting results to a display.

STATEMENT CONCERNING THE COMBINATION:
Bland is directed to market depth information for a financial instrument including a plurality of bid and ask order metrics at corresponding price. Satchwell is directed to a neural network is trained to assess market trends. The techniques of Bland and Satchwell are complementary in that the 
It would be obvious to one skilled in the art at the time of the invention to combine the data pre-processing of Bland with the data analysis of Satchwell and the facts officially noticed. The rationale is that the claimed invention is simply a combination of old elements, and in the combination each element performs the same function as it does separately, and the results of the combination are predictable. See MPEP 2143(A).

AS TO CLAIM 2 (of 1) 
wherein (c) comprises:
selecting a length of the time period windows to reveal patterns in market data.
Bland (paragraph 62 and figures 3-5) teaches concerning displaying a time window and zooming out on that window. Zooming out is a selection of time windows, which reads on selecting a 
Applicant did not define any difference between the term pattern and structure. As such, the teachings of Bland apply equally to both terms. Additionally, “to reveal patterns in market data” is a statement of intended use and given little patentable weight.

AS TO CLAIM 3 (of 1) 
wherein (c) comprises:
selecting a length of the time period windows to reveal structures in market data.
Bland (paragraph 62 and figures 3-5) teaches concerning displaying a time window and zooming out on that window. Zooming out is a selection of time windows, which reads on selecting a length of the time period window as it allows for visualization of longer time periods. This analysis is conducted to identify market patterns (paragraph 48), which are functionally equivalent to structures in market data, as a structure is a recurring pattern.
Applicant did not define any difference between the term pattern and structure. As such, the teachings of Bland apply equally to both terms. Additionally, “to reveal structures in 

AS TO CLAIM 6 (of 1) 
wherein (d) further comprises:
classifying changes in order quantities that are large and small increases and decreases.
Bland (paragraphs 54-56) teaches concerning classify all market data (which includes changes in volume) by color, including classifying as high and low.

AS TO CLAIM 7 (of 6) 
wherein (d) further comprises:
analyzing order quantity changes over multiple windows.
Bland (paragraphs 55-56) teaches concerning differences in order quantity and (paragraph 61) teaches concerning variations over time. Combined within the embodiment of Bland’s teaching reads on the claim element as a whole, as the two aspects are applied simultaneously in Bland’s embodiment.

AS TO CLAIM 9 (of 1) 
wherein (d) further comprises:
assigning a category for each time stamp within a time period window in accordance with the divisions determined in (d).
Bland (paragraphs 56-57) teaches grouping market data by time interval and into percentiles. A percentile is a quantile which contains 1% of the total data. Bland (paragraph 61) further teaches grouping on a time stamp basis.
Bland (paragraphs 54-56) teaches concerning classify all market data (which includes changes in volume) by color, including categories as high and low. 
Combined within the embodiment of Bland’s teaching reads on the claim element as a whole, as the two aspects are applied simultaneously in Bland’s embodiment.

AS TO CLAIM 10 (of 9) 
wherein the categories comprise:
large increase in ask order quantity, small increase/decrease in ask order quantity, large decrease in ask order quantity, no order quantity, large decrease in bid order quantity, small increase/decrease in bid order quantity and large increase in bid order quantity.
Bland (paragraphs 54-56) teaches concerning classify all market data (which includes changes in volume) by color, including classifying as high and low. 


AS TO CLAIMS 11, 13, and 15 
The claims recite elements substantially similar to those recited in claims 1-3, 6-7, and 9-10. Thus, the art and rationale of claims 1-3, 6-7, and 9-10 applies. 

Response to Arguments
Applicant's arguments filed November 18, 2021 have been fully considered but they are not persuasive or moot in light of the new grounds of rejection.

Concerning the rejection under 35 USC 101:
Applicant argues that the claimed invention provides a practical solution to problems caused by a large amount of data that can be problematic for a machine learning algorithm. This argument is unpersuasive because the claims do not reflect the size of the data being analyzed.
Applicant further argues that the claims do not recite a mathematical concept and rather are directed towards data pre-processing. This argument is unpersuasive because the claims are directed towards the use of known pre-processing techniques 
Applicant further argues the claims do not discern an underlying market trend. This argument is unpersuasive as the claims recite pre-process market data... to identify structure therein”. The structure within the market data is the market trend that the Examiner referred to.

Concerning the rejection under 35 USC 103:
Applicant argues that the amended claim language is not taught by the cited prior art. This argument is unpersuasive for the reasons given in the updated rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached at 571-272-6724. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval 

/Leland Marcus/
Primary Examiner
Art Unit 3623